DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vincent (US Pat No. 9,197,489) in view of Liu et al. (“Live Virtual Machine Migration via .
Vincent was disclosed in IDS dated 08/05/2019.

Regarding claim 1, Vincent teaches a method for migrating a virtual machine in a virtualization environment (Fig 2; Fig 4; Abstract), comprising:
instructing (see e.g. column 8, lines 52 - 61: APIs provided by the mapping service ... PrepareNetworkMigration ... FastMigrate... CompleteNetworkMigration), by (see e.g. column 9, lines 12 - 41: VMM 102 and/or replication engine 204 on the source host computer 104A or other migration management modules coordinating the migration of the virtual machine may invoke the PrepareNetworkMigration API... Next, the VMM 102, replication engine 204 or other migration module on the source host computer 104A may invoke the FastMigrate API) a first migration tool (column 5, lines 30 - 45: replication engine 204 executing on the source host computer, or the virtual machine monitor ("VMM") 102, also referred to as a hypervisor comprising the replication engine, see Figures 2 and 4 and column 4, lines 4-16 and column 5, lines 40-45; see also column 6, lines 65/66: migration management module in the first... networks] 220] see also column 12, lines 1 - 13) of a first virtualization system (Figures 2, 4: FIRST NETWORK), a second migration tool (column 5, lines 30 - 45: replication engine 204 executing on ... the target host computer, see also column 6, lines 65/66: migration management module in the ... second networks]... 222] ; the mapping service 228 being additionally considered to be part of the second migration tool as well 
instructing, by the first migration tool, the modification of the address of the destination virtual machine (column 15, line 55 - column 16, line 2; column 19, lines 51 - 59). 
Vincent does not teach instructing the modification of the address of the destination virtual machine from the temporary address to the address of the source virtual machine.
Liu teaches a method of migrating virtual machines in data centers for providing failover protection by enabling service availability and continuity in the face of outages  (pg 1986, “1 Introduction”). Liu further teaches that the migrated virtual machine will retain the same network address as before (pg 1987, “2 Related Work”, 2nd paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Vincent by changing the address of the destination virtual machine from the temporary address to the address of the source virtual machine. One would be motivated by the desire to ensure that any ongoing network level interactions are no disrupted as taught by Liu (pg 1987, “2 Related Work”, 2nd paragraph).
Vincent and Liu do not teach the destination virtual machine comprising the first migration agent; establishing, by the first migration tool, a coupling to the first migration agent in the destination virtual machine; and instructing the first migration agent to modify the address of the destination virtual machine.


Regarding claims 2-4, Vincent teaches wherein before instructing the first migration agent to modify the address of the destination virtual machine from the temporary address to the address of the source virtual machine, the method further comprises determining, by the first migration tool, that migration of the source virtual machine is completed when a migration completion condition is met, the migration completion condition comprising at least one of: 
establishing, by the first migration tool, the coupling to the destination virtual machine using the temporary address (column 15, line 55 - column 16, line 2; column 19, lines 51 - 59); 
determining, by the first migration tool using the first migration agent, that no write action is performed on a disk after the destination virtual machine is started, wherein determining that no write action is performed on the disk after the destination virtual machine is started comprises: searching, by the first migration tool using the first migration agent, for a process identifier (ID) of the second migration agent in 
determining, by the first migration tool using the first migration agent, that a second migration agent of the second migration tool has been uninstalled from the destination virtual machine, wherein determining that the second migration agent of the second migration tool has been uninstalled from the destination virtual machine comprises: searching, by the first migration tool using the first migration agent, for a process identifier (ID) of the second migration agent in configuration information of the destination virtual machine; and determining, by the first migration tool using the first migration agent according to the process ID of the second migration agent, that the second migration agent has been uninstalled from the destination virtual machine. 

Regarding claims 5, Vincent teaches comprising recording, by the first migration tool, information about a logical unit number (LUN) mounted on the source virtual machine, wherein after generating the destination virtual machine corresponding to the source virtual machine on the host of the second virtualization system, the method further comprising invoking, by the first migration tool, an interface of the second virtualization system to mount the LUN mounted on the source virtual machine onto the destination virtual machine according to the information about the LUN mounted on the source virtual machine (column 1 lines 60-64). 

Regarding claims 6, Vincent teaches wherein the source virtual machine is used as a node in a database cluster to provide a database service (column 4 lines 58-67), and before instructing the second migration tool of the second migration system to migrate the source virtual machine, the method further comprising: configuring, by the first migration tool, a script on the source virtual machine, the script comprising a running condition and a program; and executing, by the destination virtual machine, the program in the script to start the database service on the destination virtual machine to establish a coupling between the destination virtual machine and another database service node in the database cluster when the running condition is met (column 4 lines 33-36). 

Regarding claims 7, Vincent teaches wherein instructing the second migration tool of the second migration system comprises transferring, by the first migration tool, the temporary address to the second migration tool (column 15 lines 27-44). 

Regarding claims 8, Vincent teaches further comprising configuring, by the first migration tool, the temporary address and the address of the source virtual machine in the first migration agent (column 15 lines 27-44).

Regarding claim 9-19 they are the system and apparatus claims of claims 1-8 above. Therefore, they are rejected for the same reasons as claims 1-8 above. 

Regarding claim 20, Vincent teaches the address of the source virtual machine comprises a first Internet Protocol (IP) address, and wherein the temporary address comprises a second IP address (col 14 line 44-49; col 15 line 8-26).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Eric C Wai/Primary Examiner, Art Unit 2195